-             _-_ --     -         ~,~`Jp~r~l ~~-~-~~- ~~-~~--~~~-- tom- ~_--____ ___
                                  _.~`~                      _               - o~-
_     _   _
                                           //~          --                           ~/~
                         ~~                                                   ~
                                                                       ~_ ~~_____              _
----.._----------_~------------_______ __ -_ f~~~                  _ ~_d~~_ ---
                                                             __   _                  _ _   _
          Case 2:82-cr-00719-TJH Document 129 Filed 11/20/19 Page 1 of 3 Page ID #:12
          Case 2:82-cr-00719-TJH Document 129 Filed 11/20/19 Page 2 of 3 Page ID #:13




          _._~__._..___._~.----   ----------       ---------------- y___~~_____

                                                                      ~ ~-

                         <                                    ~
__    _1 , hl.~~~_~~~-~~~~_-____~____._._ ---_..______.~ ___~_ ~_                 __________.________
- -                                 ~                     ~


                                               T
                    y                                 ~


                                                   `~~ ~~,~~~~s'
                                                                                                                                                                                                                                      ,.
                                                                                                      i
                                                                                                                      ~. 1 I ! t                                                ^.
                                                                                                                                                                                                                                —
                                                                                                                      ~~~1~vt~a
                                                                                                                                                                                                                                    -ia.+,vl
                                                                                 Y
     ~~~ ~~~~ ~~1G~~1"~ ~2~~~                                                                                                                                                   ",s               y 4
                                                                                                                                                                                                  .̀
                                                                                                                                                                                                                                                _
/~~~- - ,~- GU'o ~~!' rr4 ~~.,~/jai                                                                                                                                                  .
                                                                                                                                                                                     .            ~                                                          ~
                                                                                                                                                                                     ,w ....~~. n, _~
Case 2:82-cr-00719-TJH Document 129 Filed 11/20/19 Page 3 of 3 Page ID #:14




                                                                                                                                               .._
                                                                              L/rr ,~~~C ,/~t%C
                                                                                                                                                                                                                                                             ~r           1
                                                                                                                                           '
                                                                                                                                                                                      CC                                                                     ~            f
                                                                                                                                                       ;tL'MIfC, U.S. DISTRICT                      ~'
                                                                                                                                                                                                                                                                          j
                                                                                                                                                                           V ~OI~
                                                                                                                            ~~ ~~~~
                                                                                                                                                                               CAlIFfAt
                                                                                                                                                          fNI12kL OISiRiCi OF Df'PI1
                                                                                                                                                         ;                           7Y
                                                                                                                                                              Rv
                                                                                                                                            ~ .__
                                                                                               f~%/~.~~~~%
                                                                                               ~~1~~~~~i~~ ~~ ~~a~~
                                                                                                                                                                                               ~.tl rltl~i~t       ifl~j
                                                                                                                                   ~~(i~jr ~ t'Ix~I7J.iI~i~~l.lf~l~if1l~~)~1 'tr~l
                                                                                                                                                                                                                                                                              J
                                                                                                                                                                                     __                                __             _ T. _ ..~T ___                         f
                                                                                                                                                                            j                                               ~                                     ~
                                                                                                                                           _i_                                                                                                      i
                                                                                                                                                                                                    J                       j                       ~
                                                                                                                                                         ~         f                                                        {
                                                                                                                                      ir       f
                                                                                                                                                          ~        ~                                ~          ~
                                                                                                                                                          r                                                                                                                   +'
                                                                                                                                                                                                               ~            ~          I                          i
                                                                                                                                      i                                                                                                d                                      i
                                                                                                                                                                                                    '          ~            a
                                                                                                                                                          ~        ~
                                                                                                                                                                                                                            I          !            ~                         r
                                                                                                                                                                            i                                `
                                                                                                                                                                   ~
                                                                                                                                                                            i
                                                                                                                                                                                                    ~
                                                                                                                                                                                                        ~  ~
                                                                                                                                                                                                    ` ~ l +'
                                                                                                                                                                                                    ~
                                                                                                                                                                                                               ~ '
                                                                                                                                                                                                               ~            ~           ~           i
                                                                                                                                                ► j ~ '                                             I   ; { t    ~
                                                                                                                                       i                                                                ~                   ~                                         ~ ;
                                                                                                                                       I r         i          ~
                                                                                                                                                              i
                                                                                                                                                                   i                       f                                               i
                                                                                                                                                                                                                                                                              S
                                                                                                                                                                                                        I                       ~      i   '
                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                        ~         i
                                                                                                                                                                       {                                                                                '~                        `j
                                                                                                                                                                                                                                i           ~                         ~
                                                                                                                  i
                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                                                      ~           +
                                                                                                                                                                       i
                                                                                           ~      ~       ~   j
                                                                                                                  i
                                                                                                  "           I   f
